                                                                       Case 2:15-cv-01636-RCJ-NJK Document 79 Filed 11/01/19 Page 1 of 2




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: rex.garner@akerman.com
                                                             7   Attorneys for Plaintiff Nationstar Mortgage LLC
                                                             8
                                                                                                     UNITED STATES DISTRICT COURT
                                                             9
                                                                                                         DISTRICT OF NEVADA
                                                            10
                                                                                                                                                       NJK
                                                            11   NATIONSTAR MORTGAGE LLC,                                Case No.:   2:15-cv-01636-RCJ-DJA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                          Plaintiff,
                                                                                                                         MOTION TO REMOVE ATTORNEY
                      LAS VEGAS, NEVADA 89134




                                                            13   vs.                                                     FROM ELECTRONIC SERVICE LIST
AKERMAN LLP




                                                            14   LVDG, LLC; ALESSI & KOENIG, LLC;
                                                            15   SUTTER          CREEK     HOMEOWNERS
                                                                 ASSOCIATION; DOE INDIVIDUALS I through
                                                            16   X, inclusive; ROE CORPORATIONS XI through
                                                                 XX, inclusive,
                                                            17
                                                                                        Defendants.
                                                            18

                                                            19

                                                            20                Pursuant to LR 1A 10.6(e), Rex D. Garner, Esq. hereby moves this Court for an Order

                                                            21   removing the following attorney from the court’s electronic service notification list in the above-

                                                            22   captioned case:

                                                            23                   x   Attorney Jared M. Sechrist is no longer associated with the law firm of Akerman,

                                                            24                       LLP.

                                                            25                   x   Attorney Thera A. Cooper is no longer associated with the law firm of Akerman,

                                                            26                       LLP.

                                                            27   ///

                                                            28   ///

                                                                                                                     1
                                                                 50657670;1
                                                                      Case 2:15-cv-01636-RCJ-NJK Document 79 Filed 11/01/19 Page 2 of 2




                                                             1                Akerman LLP continues to serve as counsel for Nationstar Mortgage LLC. All future

                                                             2   correspondence and papers in this action should continue to be directed to Akerman LLP, Melanie

                                                             3   D. Morgan and Rex D. Garner.

                                                             4                DATED this 1st day of November, 2019.

                                                             5                                                  AKERMAN LLP
                                                             6                                                  /s/ Rex D. Garner
                                                                                                                MELANIE D. MORGAN, ESQ.
                                                             7                                                  Nevada Bar No. 8215
                                                                                                                REX D. GARNER, ESQ.
                                                             8                                                  Nevada Bar No. 9401
                                                                                                                1635 Village Center Circle, Suite 200
                                                             9                                                  Las Vegas, Nevada 89134
                                                            10                                                  Attorneys for Nationstar Mortgage LLC
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                                                   ORDER
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                                              IT IS SO ORDERED.
                                                            14

                                                            15                                                            ______________________________________
                                                                                                                          UNITED STATES MAGISTRATE JUDGE
                                                            16                                                            Case No.: 2:15-cv-01636-RCJ-DJA
                                                            17
                                                                                                                                 November 5, 2019
                                                                                                                          DATED:_______________________________
                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                      2
                                                                 50657670;1
